                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        STEVEN LEBOON,
                  Plaintiff, Pro Se                                CIVIL ACTION

                v.

        EQUIFAX INFORMATION
        SERVICES, LLC,                                             NO. 18-1978
                   Defendant.


                                             ORDER

        AND NOW, this 15th day of July, 2019, upon consideration of Plaintiff Steven Leboon's

Amended Complaint (Doc. No. 15), Defendant Equifax Information Services, LLC's Motion to

Dismiss (Doc. No. 16), Mr. Leboon's Response (Doc. No. 17), and Mr. Leboon's Motion for Leave

to File Second Amended Complaint (Doc. No. 23), it is ORDERED that:

    1. Equifax's Motion to Dismiss (Doc. No. 16) is GRANTED IN PART AND DENIED IN

        PART as set forth in the accompanying Memorandum;

    2. Mr. Leboon's Motion for Leave to File Second Amended Complaint (Doc. No. 23) is

        DENIED WITHOUT PREJUDICE as set forth in the accompanying Memorandum; and

    3. Mr. Leboon shall be permitted to amend his complaint to replead his 15 U.S.C. §§ 1681e(b)

       and 1681 i claims and to add factual allegations concerning Equifax' s alleged second effort

       to block him from accessing his credit report. If Mr. Le boon intends to do so, he shall file

       a motion for leave to file a second amended complaint by August 9, 2019. He shall attach

       a proposed Second Amended Complaint to any such motion that clearly sets forth how the

       inclusion of the DS Waters trade line in his credit report was factually inaccurate. 1 If


        Mr. Le boon is instructed that he should only rep lead his Section 1681 e(b) and 1681 i claims
if he believes in good faith that he can remedy the deficiencies highlighted by the Court in the
accompanying Memorandum.

                                                  1
Equifax opposes any such motion filed by Mr. Leboon, it shall file a response within

twenty-one (21) days of the docketing of the motion.




                                            GE
                                            UNITED ST ATES DISTRICT JUDGE




                                        2
